:-;E

"'l\_NIPl"""\-l ’Ll
iii»\n£'i. ibp

  

*';i:` [` l
UNI'I`ED S'I`ATES DISTRICT COURT § l
sou'rH:ERNDISTRICT01+‘01410"3'33~03 l 4 3ng 55
EASTERNDIVISION -;--:!._:: §.J
"" ' *~.._.-?1" " ;)i Si'l_l{i
2 ,=..\_.l. lil" l` l l"l ii §
UNITED STATES 0FAMER1CA = 9-1 8 cr 2 3 q
v. : CRIMINAL NO. Judge SarguS
: . ._______J
SK ENERGY CO., LTD., : (Sherman Act Conspiracy,
: 15 U.S.C. § 1)
Defendant. 5
M_wa_rian
(15 U.S.C. § 1)

The United States of America, acting through its attorneys, charges that during the period

covered by this Information:
DEFENDANT AND CO-CONSPIRATORS

1. SK Energy Co. Ltd. (“defendant”) was a petroleum and reiner company
organized and existing under the laws of Korea, With its principal place of business in Seoul,

Korea.

2. Begirming at least as early as March 2005, defendant supplied essential heating
and other fuels to two United States Department of Defense agencies, the Defense Logistics
Agency (“DLA”) and the Army and Air Force Exchange Service (“AAFES”), for use by United
States Army, Navy, Maline, and Air Force installations in South Korea (collectivel§;r “United
States Forces Korea” or “USFK”). DLA and AAFES purchased fuel through competitive
bidding processes, including through DLA’s Posts, Camps and Stations (“PC&S”) contracts, to

supply the USFK installations

 

3. DLA, formerly known as the Defense Energy Support Center, was an agency
within the United States Department of Defense headquartered in Fort Belvoir, Virginia. One of
its missions was to ensure that U.S. military installations around the world had their daily
necessities To achieve this mission, DLA contracted with various contractors and
subcontractors to supply those necessities including fuel, food, and other goods

4. AAFES was an agency within the United States Department of Defense
headquartered in Dallas, Texas. It sought to improve the lives of soldiers and airmen by
providing quality goods and services to soldiers and airmen at military and air bases throughout
the world, including by providing reasonably priced gasoline at on-base service stations One
hundred percent of AAFES’ earnings supported the military comrnunity, including by funding
Army Child Development Centers, Youth Services and fitness centers, delivery of Wariighters’
uniforms, and aHordable school lunches for service members’ children overseas

5 . 'I`he Defense Finance and Accounting Service (“DFAS”) was the financial and
accounting organization for the United States Department of Defense located in Columbus, Ohio.
One service DFAS provided was making payment to contractors on certain Department of
Defense contracts, including payments made from Columbus, Ohio, to South Korea, via
Electronic Funds Transfer, for contracts issued by DLA and AAFES.

6. DLA awarded PC&S fuel supply contracts in l{orea via a full and open
competitive procurement process. Generally, a single PC&,S solicitation would list numerous
USFK installations and their estimated supply needs for gasoline, diesel, and kerosene. Each
installation was then assigned a separate line item number. DLA made awards for each line item
based on the lowest bid price and the ccntractors’ past performance AAFES administered a

similar procurement process and solicited competitive bids for contracts to supply fuel to on~base

 

service stations in Korea. Upon shipment or delivery of fuel under the PC&S contracts, the
contractor Would submit an invoice which represented to the United States Department of
Defense that the fuel met the requirements of the contract Upon receipt of the invoice, DFAS
would wire payment to the contractor h'om its location in Columbus, Ohio, via Blectronic Funds
Transfcr.

7. Whenever this Information refers to any act, deed or transaction of any company,
it means that the company engaged in the act, deed, or transaction by or through its oHicers,
directors, agents, employees, or other representatives While they Were actively engaged in the
management, direction, control or transaction of its business affairs

8. Other corporations and individuals not made defendants in this Information

participated as co-conspirators-in the oHenses charged herein and performed acts and made

statements in furtherance of the conspiracy.

DESCRIPTION OF Tl-IE OFFENSE

9. Beginning at least in or around March 2005, and continuing until at least
approximately October 2016, in the Southern District of Ohio and elsewhere, defendant and
others entered into and engaged in a combination and conspiracy to suppress and eliminate
competition for certain USFK fuel supply contracts, including certain PC&S contracts The
combination and conspiracy engaged in by defendant and its co-conspirators was in unreasonable
restraint of interstate and foreign trade and commerce in violation of the Sherman Antitrust Act,
15 U.S.C. § l.

10. The charged combination and conspiracy consisted cfa continuing agreement,
understanding, and concert of action among defendant and its co-conspirators, the substantial

terms of which were to suppress and eliminate competition by agreeing to allocate the supply

 

volume of, fix prices of, and submit artificially determined, non-competitive, inflated bids and to
refrain from bidding for certain USFK fuel supply contracts, including certain PC&S contracts.
The objective of the conspiracy was to be awarded certain USFK fuel supply contracts and
receive payments from agencies of the United States Department of Defense at non-competitive,

inflated prices for the duration of the contracts

MEANS AND NIETHODS OF THE CONSPIRACY
11. For purposes of forming and carrying out the charged combination and
conspiracy, defendant and/or its co-conspirators did those things Which they combined and
conspired to do, in the United Stal'es and elsewhere, including, among other things:

a. discussing, agreeing, and designating which co-conspirator would be the winning
bidder for certain line items in PC&S Solicitations SP0600~05-R-0063, SP0600~
05-R-0063-0001, SP0600-08~R-0233, and SP0600-12-R-0232 in advance of the
submission of bids to DLA in the United States;

b. discussing, exchanging, and agreeing on the price or price levels that co~
conspirators would bid for certain line items in PC&S Solicitations SPOGOO-OS-R-
0063, SPOGOO-OS-R-0063-0001, SP0600-08-R-0233, and SP0600-12-R-0232 in
advance of the submission of bids to DLA in the United Statcs;

c. submitting, cr causing to be submitted to DLA in the United States “bogus,”
intentionally losing bids for certain PC&S line items, or refraining to bid on

certain line itcms, with the understanding that they would be allocated other

business;

 

d. submitting invoices to agencies of the United States Department of Defense in the
United States for fuel supply services provided to the U.S. military at artificially
determined, non-competitive, inflated prices;

e. receiving payments from agencies of the United States Department of Defense in
the United States for fuel supply services provided to the U.S. military at
artiEcially determined, non-competitive, inflated prices;

f. discussing, agreeing, and designating which co-ccnspirator Would be the winning
bidder for certain AAFES contracts ; and

g. causing agencies of the United States Department of Defense located in the
United States to pay artificially determined, non-competitive, inflated rates to
defendant and its co-conspirators for the duration of the fuel contracts thereby
increasing the profitability of those contracts for the winning co-conspirator.

TRADE AND COMMERCE

12. During the time period covered by this lnformation, defendant and its co-
conspirators sold to DLA and AAFES in the United States fuel and fuel supply services for use
at U.S. military bases The charged combination and conspiracy involved U.S. import trade or
commerce in fuel and fuel supply services Pursuant to fuel service contracts including PC&S
and AAFES contracts, defendant delivered fuel to USFK installations The charged combination
and conspiracy had a direct, substantial, and reasonably foreseeable effect on U.S. interstate and
import trade and commerce in fuel and fuel supply services and on U.S. interstate commerce and
that eff`ect, in part, gives rise to this charge

13. During the time period covered by this Information, the charged combination and
conspiracy had a substantial and intended effect in the United States For example, the charged

combination and conspiracy caused a United States Department of Defense agency located
5

 

Within the Southern District of Ohio to transfer U.S. dollars to the Korean bank account of`
defendant The charged combination and conspiracy also caused United States Department of

Defense agencies to pay non-competitive prices for fuel and fuel supply services for use at U.S.

military bases

14. During the time period covered by this Information, the business activities of
defendant and its co-conspirators in connection with USFK fuel supply contracts were within the

flow of, and substantially affected, commerce among the states and with foreign nations

ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION l.

 

Dated: Ml[ l Z;W ,2018

MrQ/¢

MAKAN DELRAHIM
Assistant Attomey General

M

ANDREW C. FINCH

Principal Deputy Assistant Attorney General

%£c/%é»
RICHARD A. POWERS
Deputy Assistant Attomey General

zjdeqj///Z-c.:~»;')

MARVIN N. PRTE, JR
Director of Criminal Enforcement

Antitrust Division
United States Department of .Tustice

'%¢H, /mt//C/

QQDAN Ks/
g C` f, Washington Criminall

 

 

KJVIN B. HART
As istant Chief, Washington Crimina]l

@%M~Mns

RYAN D TANSEY
KATHER.INE H. STELLA
CAROLYN SWEENEY

KEN SAKURABAYASHI

Trial Attorneys, Antitrust Division
U.S. Depamnent of Justice

450 5‘h street NW
Washington, Dc 20530
(202) 532_4156

ryan.tansey@usdoj . gov

 

Dated: ' //[ / 3 , 2018

v C- fI'---'*‘-\
n

BENJ IN C. GLASSMAN
United States Attorney
Southem District of Ohio

 

BRENDA SHOEMAKER
Deputy Criminal Chief

United States Attorney’s Oflice
Southern District of Ohio

 

